Exhibit 10.1

STOCK REPURCHASE AGREEMENT

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
April 16, 2013 by and between Boston Private Financial Holdings, Inc., a
Massachusetts corporation (the “Company”), and BP Holdco, L.P., a Delaware
limited partnership (the “Seller”).

WHEREAS, the Seller owns 400.81221 shares of the Company’s Series B
Non-Cumulative Perpetual Contingent Convertible Preferred Stock, par value $1.00
per share (the “Series B Preferred”);

WHEREAS, the Company has proposed to repurchase shares of the Series B Preferred
from the Seller at the price and upon the terms and conditions provided in this
Agreement (the “Repurchase”);

WHEREAS, the Company intends to commence, contemporaneously with the Repurchase,
an underwritten public offering of depositary shares representing fractional
interests in a new series of the Company’s preferred stock (the “Public
Offering”);

WHEREAS, the Company and the Seller desire to condition the consummation of the
Repurchase upon the consummation of the Public Offering; and

WHEREAS, the Company intends to use the proceeds received from the Public
Offering, together with cash on hand, as necessary, to complete the Repurchase.

NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:

1. Repurchase.

(a) At the Closing (as defined below), subject to the satisfaction of the terms
and conditions set forth herein, the Seller hereby agrees to transfer, assign,
sell, convey and deliver to the Company 100% of its right, title, and interest
in and to 400.81221 shares of Series B Preferred held by the Seller (the
“Repurchase Shares”). The purchase price for each Repurchase Share shall be
equal to (i) the volume-weighted average price of the Company’s common stock as
calculated by Bloomberg for the five-trading day period ending on Wednesday,
April 17, 2013 times (ii) the Liquidation Preference of $100,000 of such
Repurchase Share divided by the Conversion Price of $5.52 of such Repurchase
Share (the “Per Share Purchase Price”).

(b) The obligations of the Company to purchase the Repurchase Shares shall be
subject to the closing of the Public Offering pursuant to an underwriting
agreement by and among the Company and the underwriters named therein.

(c) The closing of the Repurchase (the “Closing”) shall occur, subject to the
satisfaction of the conditions set forth in Section 1(b), upon the same day as
the closing of the Public Offering at the offices of the Company, or at such
other time and place as may be agreed



--------------------------------------------------------------------------------

upon by the Company and the Seller. At the Closing, the Seller shall deliver to
the Company or as instructed by the Company duly executed stock powers relating
to the Repurchase Shares being sold by the Seller, and the Company agrees to
deliver to the Seller by wire transfer of immediately available funds an
aggregate dollar amount equal to the Per Share Purchase Price multiplied by
400.81221.

2. Company Representations. In connection with the transactions contemplated
hereby, the Company represents and warrants to the Seller that:

(a) The Company is a corporation duly organized and existing under the laws of
the Commonwealth of Massachusetts. The Company has the requisite corporate power
and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(c) The compliance by the Company with this Agreement and the consummation of
the transactions herein contemplated will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) violate any provision of the articles of organization or by-laws,
or other organizational documents, as applicable, of the Company or its
subsidiaries or (iii) violate any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their property; except, in the case of clauses
(i) and (iii), as would not impair in any material respect the consummation of
the Company’s obligations hereunder or reasonably be expected to have a material
adverse effect on the financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries, taken as a whole, in the case of
each such clause, after giving effect to any consents, approvals,
authorizations, orders, registrations, qualifications, waivers and amendments as
have been obtained prior to the execution and delivery of this Agreement by the
Company; and other than the approval of the Board of Governors of the Federal
Reserve System, which has been obtained prior to the execution and delivery of
this Agreement, no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the execution, delivery and performance by the Company of its
obligations under this Agreement, including the consummation by the Company of
the transactions contemplated by this Agreement, except where the failure to
obtain or make any such consent, approval, authorization, order, registration or
qualification would not impair in any material respect the consummation of the
Company’s obligations hereunder or reasonably be expected to have a material
adverse effect on the financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries, taken as a whole.

 

2



--------------------------------------------------------------------------------

3. Representations of the Seller. In connection with the transactions
contemplated hereby, the Seller represents and warrants to the Company that:

(a) The Seller is duly organized and existing under the laws of the State of
Delaware. The Seller has the requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Seller and constitutes a valid and binding agreement of the Seller, enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(c) The sale of the Repurchase Shares to be sold by the Seller hereunder and the
compliance by the Seller with all of the provisions of this Agreement and the
consummation of the transactions contemplated herein will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Seller is a party or by
which the Seller is bound or to which any of the property or assets of the
Seller is subject, (ii) violate any provision of the organizational or similar
documents of the Seller or (iii) violate any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Seller or any of its property; except in the case of clause (i) or clause
(iii), for such conflicts, breaches, violations or defaults as would not impair
in any material respect the consummation of the Seller’s obligations hereunder
or reasonably be expected to have a material adverse effect on the financial
position, stockholders’ equity or results of operations of the Seller and its
subsidiaries, taken as a whole, in the case of each such clause, after giving
effect to any consents, approvals, authorizations, orders, registrations,
qualifications, waivers and amendments as have been obtained or made prior to
the execution and delivery by the Seller of this Agreement; and no consent,
approval, authorization, order, registration or qualification of or with any
such court or governmental agency or body is required for the execution,
delivery and performance by the Seller of its obligations under this Agreement,
including the consummation by the Seller of the transactions contemplated by
this Agreement, except where the failure to obtain or make any such consent,
approval, authorization, order, registration or qualification would not impair
in any material respect the consummation of the Seller’s obligations hereunder
or reasonably be expected to have a material adverse effect on the financial
position, stockholders’ equity or results of operations of the Seller and its
subsidiaries, taken as a whole.

(d) As of the date hereof and immediately prior to the delivery of the
Repurchase Shares to the Company at the Closing, the Seller holds good and valid
title to the Repurchase Shares or a securities entitlement in respect thereof,
and holds, and will hold, the Repurchase Shares free and clear of all liens,
encumbrances, equities or claims, other than any such liens, encumbrances,
equities or claims established pursuant to this Agreement or otherwise incurred
by the Company or its affiliates; and, upon delivery of the Repurchase Shares
and payment therefor pursuant hereto, the Company will acquire all of the rights
of the Seller in the Repurchase Shares and will acquire its interests in such
Repurchase Shares free of any adverse claim.

 

3



--------------------------------------------------------------------------------

(e) The Seller (either alone or together with its advisors) has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the Repurchase. The Seller acknowledges that the Seller
has not relied upon any express or implied representations or warranties of any
nature made by or on behalf of the Company, whether or not any such
representations, warranties or statements were made in writing or orally, except
as expressly set forth for the benefit of the Seller in this Agreement.

4. Termination. This Agreement may be terminated at any time by the mutual
written, consent of the Company and the Seller. Furthermore, this Agreement
shall automatically terminate and be of no further force and effect, in the
event that the conditions set forth in Section 1(b) of this Agreement have not
been satisfied within 10 business days after the date hereof.

5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient, or sent via email (receipt of which is confirmed) to the
recipient. Such notices, demands and other communications will be sent to the
address indicated below:

To the Seller:

BP Holdco, L.P.

c/o The Carlyle Group

1001 Pennsylvania Avenue, NW

Washington, DC 20004-2505

Attn: Randal Quarles

          Keith Taylor

Telephone: (202) 729-5185

Fax: (202) 347-1818

With a copy to (which shall not constitute notice):

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attn: Maripat Alpuche

Telephone: (212) 455-2000

Fax: (212) 455-2502

To the Company:

Boston Private Financial Holdings, Inc.

Ten Post Office Square

Boston, MA 02109

Attn: Margaret W. Chambers, Esq.

Telephone: (617) 646-4822

Fax: (617) 912-4491

 

4



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Goodwin Procter LLP

Exchange Place

Boston, MA 02109

Attn: William P. Mayer

          Samantha M. Kirby

Telephone: (617) 570-1000

Fax: (617) 523-1231

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

6. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.

(c) Complete Agreement. This Agreement and any other agreements ancillary
thereto and executed and delivered on the date hereof embody the complete
agreement and understanding between the parties and supersede and preempt any
prior understandings, agreements, or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(e) Assignment; Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, without the prior written consent of the Seller and the Company. Subject
to the preceding sentence, this Agreement shall bind and inure to the benefit of
and be enforceable by the Seller and the Company and their respective successors
and permitted assigns. Any purported assignment not permitted under this
Section 6(e) shall be null and void.

 

5



--------------------------------------------------------------------------------

(f) No Third Party Beneficiaries or Other Rights. This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or shall be construed to confer any legal
or equitable rights or remedies to any person other than the parties to this
Agreement and such successors and permitted assigns.

(g) Governing Law; Jurisdiction. This Agreement will be governed by and
construed in accordance with the laws of the State of New York (except to the
extent that mandatory provisions of Massachusetts laws are applicable). The
parties hereby irrevocably and unconditionally consent to submit to the
exclusive jurisdiction of the state and federal courts located in the Borough of
Manhattan, State of New York for any actions, suits or proceedings arising out
of or relating to this Agreement and the transactions contemplated hereby. EACH
OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

(h) Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.

(i) Remedies. The parties hereto agree and acknowledge that money damages will
not be an adequate remedy for any breach of the provisions of this Agreement,
that any breach of the provisions of this Agreement shall cause the other
parties irreparable harm, and that any party may in its sole discretion apply to
any court of law or equity of competent jurisdiction (without posting any bond
or deposit) for specific performance or other injunctive relief in order to
enforce, or prevent any violations of, the provisions of this Agreement.

(j) Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Seller and the
Company. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement, nor shall
any waiver constitute a continuing waiver. Moreover, no failure by any party to
insist upon strict performance of any of the provisions of this Agreement or to
exercise any right or remedy arising out of a breach thereof shall constitute a
waiver of any other provisions or any other breaches of this Agreement.

(k) Further Assurances. Each of the Company and the Seller shall execute and
deliver such additional documents and instruments and shall take such further
action as may be necessary or appropriate to effectuate fully the provisions of
this Agreement.

(l) Expenses. Each of the Company and the Seller shall bear their own expenses
in connection with the drafting, negotiation, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

[Signatures appear on following page.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.

 

COMPANY:

 

BOSTON FINANCIAL HOLDINGS, INC.

By:   /s/ David J. Kaye  

Name: David J. Kaye

Title: Executive Vice President and Chief

          Financial Officer

 

SELLER:

 

BP HOLDCO, L.P.

 

By: TCG FINANCIAL SERVICES L.P.,

        its general partner

 

By: CARLYLE FINANCIAL SERVICES,

        LTD., its general partner

By:   /s/ Randal Quarles  

Name: Randal Quarles

Title: Managing Director

[Signature Page to Stock Repurchase Agreement]